Case: 13-40545      Document: 00512645864         Page: 1    Date Filed: 05/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 13-40545                                FILED
                                  Summary Calendar                          May 29, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
JOSE VASQUEZ GONZALES,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 6:12-CV-15


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jose Vasquez Gonzales, Texas prisoner #1288865, was convicted of
murder and sentenced to life imprisonment. He filed a 28 U.S.C. § 2254
application in the district court alleging, inter alia, that his trial counsel
provided ineffective assistance by failing to object to several improper
statements made by the prosecutor during closing arguments. Gonzales raised



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40545    Document: 00512645864     Page: 2   Date Filed: 05/29/2014


                                 No. 13-40545

similar claims in an earlier state habeas proceeding; the state court concluded
that he had not shown prejudice resulting from his counsel’s failure to object.
The district court denied § 2254 relief, finding in relevant part that the state
court’s conclusion was entitled to deference and was not an unreasonable
application of federal law. However, the district court granted a COA on
Gonzales’ ineffective assistance of counsel claim.
      As an initial matter, the Respondent has moved to vacate the district
court’s grant of a COA as improvidently granted. We find that the district
court’s grant of a COA included the relevant issue on appeal, whether Gonzales
established prejudice. Therefore, the Respondent’s motion to vacate the grant
of a COA is DENIED.
      In reviewing the denial of § 2254 relief, we review issues of law de novo
and findings of fact for clear error. Richards v. Quarterman, 566 F.3d 553, 561
(5th Cir. 2009). Because the state court’s rejection of Gonzales’ claims of
ineffective assistance of counsel was not contrary to and did not involve an
unreasonable application of Strickland v. Washington, 466 U.S. 668, 687
(1984), and did not involve “an unreasonable determination of the facts in light
of the evidence presented in the State court proceeding,” the district court did
not err in denying relief on these claims. § 2254(d); see also Harrington v.
Richter, 131 S. Ct. 770, 787-89 (2011).
      AFFIRMED.




                                          2